Smith, Justice, delivered the opinion of the Court : This was an action of debt brought by Gregory against Merriweather, on an assigned promissory note — the note having been assigned before it became due. The defendant pleaded nil debet and two special pleas. The plaintiff below demurred in short, by consent, to the special pleas. The Court below sustained the demurrer, and without noticing the plea of nil debet, except that the record states, “ that the defendant not further answering,” gave judgment for the plaintiff below. The assignment of errors questions the correctness of rendering judgment on the demurrer, while the plea of nil debet was undisposed of, — and also alleges that the Court erred in overruling the special pleas. The special pleas are clearly bad. It is entirely uncertain whether the land mentioned in these pleas was or was not conveyed to the defendant. The special pleas are also double. The Court consequently decided correctly in overruling them. It was however error to render judgment, on the demurrer, without disposing of the plea of nil debet. For this error the judgment, is reversed with costs, and the cause remanded to the Circuit Court of Greene county, with directions to require the plaintiff to take issue on the plea of nil debet, and try the cause on that issue. Judgment reversed.